DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on October 6, 2021. Claims 1, and 12 have been amended. Claims 2, 3, and 15 have been canceled. Claims 1, and 4-14 are pending and examined below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.
 
Response to Remarks/Arguments
Applicant’s arguments and amendments filed December 18, 2020 with respect to the previous 35 U.S.C. 103 rejections have been fully considered.
With respect to the previous rejection under 35 U.S.C. 103 of claim 1, Applicant argues the cited art of record, Danko et al., “A Parallel Manipulator for Mobile 
Examiner respectfully disagrees. Danko discloses an aerial device comprising the same structure of the claimed aerial device but for a substance dispenser and a gripper arm for adhering an object to a target site using an adhesive deliverable from the substance dispenser. Hunt teaches an aerial device equipped with substance dispenser for performing various tasks including additive manufacturing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Danko and include the features of Hunt, because Danko discloses an aerial vehicle for performing a wide range of tasks including material handling for infrastructure repair, law enforcement, disaster response, casualty extraction, and personal assistance (See at least Abstract of Danko) and additive manufacture, as taught by Hunt, is one such task. Additionally, Hunt teaches an accompanying control for the taught substance dispenser which reads on the claimed substance dispenser control (See at least IV. Integration p. 4497).
The purpose of modifying the combination of Danko and Hunt with the teaching of De Rossi is that it is known in the art to use the approach taught by De Rossi, 
Examiner notes the same arguments apply to independent claim 12, because the claim recites similar subject matter to claim 1 with only minor variations.
For at least the above, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Danko et al., “A Parallel Manipulator for Mobile Manipulating UAVs,” in view of Hunt et al., “3D Printing with Flying Robots,” and in view of De Rossi et al., .
As to claim 1, Danko discloses an aerial device capable of controlled flight, the aerial device comprising:
a first body comprising a lift generator for providing lift to the aerial device (Quadrotor UAV – See at least Abstract);
a second body (Parallel manipulator comprising platform, i.e. “second body” – See at least Fig. 1 and Section II. A. Parallel Manipulator pages 2-3);
an articulated coupling assembly coupling the first body to the second body, the articulated coupling assembly comprising a dynamically and kinematically actuated parallel robot manipulator being arranged to decouple the movement of the first body and the second body to stabilize the second body (Parallel manipulator with articulated couplings – See at least Fig. 1 and Section II. A. Parallel Manipulator pages 2-3; Improve precise placement of end-effector, i.e. stabilize second body dynamically and kinematically – See at least page 2 Section II first paragraph);
an actuator operable to articulate the articulated coupling assembly so as to move the second body, relative to the first body and operable to decouple movement of the second body relative to the first body to stabilize the second body, wherein at least a portion of the actuator is fixedly coupled to the first body (Parallel manipulator with articulated couplings comprising actuators – See at least Fig. 1 and Section II. A. Parallel Manipulator pages 2-3); 
Grippers mounted to UAV – See at least page 1 “Single DOF Aerial Grasping”); and
a controller operable to control: the lift generator, the gripper arm, and the actuator, wherein the controller is arranged: to control the kinematics and dynamics of the second body so as to stabilize [the substance dispenser] along a dispensing trajectory (Examiner notes the UAV of Danko necessarily includes controllers operable to control functions of lift and actuation as is known in the art of UAVs; Improve precise placement of end-effector, i.e. stabilize second body dynamically and kinematically – See at least page 2 Section II first paragraph; Examiner notes substance dispenser is bracketed because Danko does not disclose that element, as discussed below, however, Danko is directed to controlling the stability of an end-effector which may be modified as a substance dispenser as taught by Hunt, in order to control the pose of the end-effector, i.e. a trajectory – See at least page 2 Section II.).
Danko fails to explicitly disclose an aerial device outfitted with a substance dispenser and independently and concurrently controlling the operation of the substance dispenser. However, Hunt teaches an aerial device outfitted with a substance dispenser and corresponding control (On-board printing system – See at least Introduction page 1 and IV. Integration p. 4497).
Danko discloses an aerial device comprising a parallel robot manipulator for performing various tasks. Hunt teaches an aerial device equipped with a substance dispenser for performing various tasks including additive manufacturing.
See at least Abstract of Danko) and additive manufacture, as taught by Hunt, is one such task.

	The combination of Danko and Hunt fails to explicitly disclose controlling the gripper arm to manipulate and affix the object to a target site using an adhesive deliverable from the substance dispenser. However, De Rossi teaches controlling a gripper arm to manipulate and affix an object to a target site using an adhesive deliverable from a substance dispenser (Gripping and adhesive applicator – See at least Abstract and ¶32).
Danko discloses an aerial device comprising a parallel robot manipulator for performing various tasks. Hunt teaches an aerial device equipped with a substance dispenser for performing various tasks including additive manufacturing. De Rossi teaches using a gripper arm and adhesive to affix objects for manufacturing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Danko and Hunt and include the feature of controlling the gripper arm to manipulate and affix the object to a target site using an adhesive deliverable from the substance dispenser because De 

Examiner notes claim 12 is rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter.

As to claim 4, Danko discloses the controller is further operable to receive position-related information and to control the actuator based on the received information (Articulated manipulation based on position – See at least Section I. Introduction page 1).

As to claim 5, Danko discloses the position-related information comprises image information from one or more cameras (Camera for positioning – See at least Section IV. Flight Test Results). 

As to claim 6, Danko discloses one or more cameras (Camera – See at least Fig. 1).

As to claim 7, Danko fails to explicitly disclose an accelerometer arranged to produce acceleration-related information and provide that information to the controller, and further wherein the controller is operable to control the actuator based on the acceleration-related information. However, Hunt teaches an accelerometer arranged to produce acceleration-related information and provide that information to the controller, and further wherein the controller is operable to control the actuator based on the Accelerometer – See at least Aerial Platform page 4496; Mounting of printing module controlled according to travelling to print position and landing – See at least Mounting page 4497).
Danko discloses an aerial device comprising a parallel robot manipulator for performing various tasks. Hunt teaches an aerial device comprising an accelerometer and performing aerial device control based in part on measurements from the accelerometer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Danko and include the feature of an accelerometer arranged to produce acceleration-related information and provide that information to the controller, and further wherein the controller is operable to control the actuator based on the acceleration-related information, as taught by Hunt, because aerial device control based in part on an accelerometer is known and conventional in the UAV arts.

As to claim 8, Danko discloses the controller is further operable to: determine a position of the first body or the second body relative to a target (Control with respect to fixed target – See at least Section IV. Flight Test Results).
Danko fails to explicitly disclose based on a determined position, control the actuator in order to move the second body towards the target. However, Hunt teaches based on a determined position, control the actuator in order to move the second body towards the target (Vertical alignment, i.e. move second body toward target, during printing operation – See at least Mounting page 4497).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Danko and include the feature of based on a determined position, control the actuator in order to move the second body towards the target. However, Hunt teaches based on a determined position, control the actuator in order to move the second body towards the target, as taught by Hunt, to perform a task, specifically, additive manufacture.

As to claim 11, the combination of Danko and Hunt fails to explicitly disclose the controller is further operable, when the second body is resting on a surface, to control the actuator in order to jump the aerial device relative to the surface. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Danko and Hunt and include the feature of the controller is further operable, when the second body is resting on a surface, to control the actuator in order to jump the aerial device relative to the surface, because if the mounting configuration of either Danko or Hunt actuates in a suitable fashion when resting on a surface it yields the predictable result of a “jump.”

As to claim 13, Danko discloses a computer-readable medium carrying computer-readable instructions arranged, upon execution by a processor, to cause the processor to carry out the method of claim 12 (UAV – See at least Abstract; Examiner notes a UAV of the type disclosed by Danko necessarily includes computer readable media and corresponding instructions for execution by a processor.).

As to claim 14, Danko fails to explicitly disclose a computer-readable medium having data stored thereon representative of the aerial device according to claim 1, the data being such that it can be relayed to an additive manufacturing device to enable the additive manufacturing device to fabricate the aerial device based on the data. However, Hunt teaches a computer-readable medium having data stored thereon representative of the aerial device according to claim 1, the data being such that it can be relayed to an additive manufacturing device to enable the additive manufacturing device to fabricate the aerial device based on the data (Flying robot – See at least Abstract page 4493; Examiner notes a flying robot of the type disclosed by Hunt necessarily includes computer readable media and corresponding data for performing the additive manufacturing of Hunt.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Danko et al., “A Parallel Manipulator for Mobile Manipulating UAVs,” in view of Hunt et al., “3D Printing with Flying Robots,” and in view of De Rossi et al., US 20160001537 A1, as applied to claim 1 above, and further in view of Levien et al., US 20140022051 A1, hereinafter referred to as Danko, Hunt, De Rossi, and Levien, respectively.
As to claim 9, Danko discloses an energy store (UAV – See at least Abstract; Examiner notes the disclosed UAV necessarily includes an energy store.)
The combination of Danko, Hunt, and De Rossi fails to explicitly disclose the Landing point includes charger – See at least ¶204).
Danko discloses an aerial device comprising a parallel robot manipulator for performing various tasks. Hunt teaches an aerial device equipped with a substance dispenser for performing various tasks. De Rossi teaches using a gripper arm and adhesive to affix objects for manufacturing. Levien teaches an aerial device which targets a landing point for charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Danko, Hunt, and De Rossi and include the feature of the target is a charger operable to provide power to the energy store, as taught by Levien, because landing on a target for charging is a known and conventional UAV operation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Danko et al., “A Parallel Manipulator for Mobile Manipulating UAVs,” in view of Hunt et al., “3D Printing with Flying Robots,” and in view of De Rossi et al., US 20160001537 A1, as applied to claim 1 above, and further in view of Goossen, US 20090050750 A1, hereinafter referred to as Danko, Hunt, De Rossi, and Goossen, respectively.
As to claim 10, the combination of Danko, Hunt, and De Rossi fails to explicitly disclose the controller is further operable to detect an object and to control the actuator in order to catch the object. However, Goossen teaches a controller operable to detect an object and to control the actuator in order to catch the object (Sensor for detecting surroundings, i.e. object detection – See at least ¶35; Actuating arm for grasping, i.e. catching, object – See at least ¶45).
Danko discloses an aerial device comprising a parallel robot manipulator for performing various tasks. Hunt teaches an aerial device equipped with a substance dispenser for performing various tasks. De Rossi teaches using a gripper arm and adhesive to affix objects for manufacturing. Goossen teaches an aerial device equipped with object detection and an actuator for catching an object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Danko, Hunt, and De Rossi and include the feature of a controller operable to detect an object and to control the actuator in order to catch the object, as taught by Goossen, to perform known and conventional UAV operations as described in the Background of Goossen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/           Primary Examiner, Art Unit 3668